  Case 18-20394-CMB      Doc 68 Filed 10/15/20 Entered 10/15/20 09:33:45     Desc Main
                               Document Page 1 of 2
                        UNITED STATES BANKRUPTCY COURT
                       W ESTERN DISTRICT OF PENNSYLVANIA
IN RE:
FRANK E. KOTERBA                             Case No. 18-20394CMB


           Debtor(s)
                                             Chapter 13
RONDA J. WINNECOUR,
Standing Chapter 13 Trustee,
           Movant                            Document No __
         vs.
LIVE WELL FINANCIAL INC

             Respondents
                           NOTICE OF FUNDS ON RESERVE

   The Movant, Ronda J. Winnecour, Chapter 13 Standing Trustee, gives notice to the
above named Respondent that she has placed the Respondent -creditor’s claim (identified
below) on reserve, pursuant to W. PA. LBR 3002-3(f)(2), for the following reason:

     The creditor has informed the Trustee that the account has been assigned to .
     No further payments will be issued on this debt until a proof of assignment /
     notice of transfer of the bankruptcy claim, required by Fed.R.Bankr.P. 3001(e),
     is filed with the Clerk of the Bankruptcy Court and served on the Trustee.
     [Refer to www.ecf.pawb.uscourts.gov under Forms and National Forms.] At
     some future point, the Trustee may seek leave to deposit the funds into Court.
     LOAN SERVICE RELEASED TO PLANET HOME LENDING.
LIVE WELL FINANCIAL INC                      Court claim# 8/Trustee CID# 5
C/O LOANCARE LLC
3637 SENTARA WAY
VIRGINIA BEACH, VA 23452



The Movant further certifies that on 10/15/2020 , copies of this notice were served on
the parties required to be served pursuant to W.PA.LBR 3002-3(g).
                                             /s/ Ronda J. Winnecour
                                             RONDA J WINNECOUR PA ID #30399
                                             CHAPTER 13 TRUSTEE WD PA
cc: debtor(s)                                600 GRANT STREET
    original creditor                        SUITE 3250 US STEEL TWR
    putative creditor                        PITTSBURGH, PA 15219
    counsel for debtor(s)                    (412) 471-5566
    counsel for the creditor(s) (if known)   cmecf@chapter13trusteewdpa.com
 Case 18-20394-CMB   Doc 68   Filed 10/15/20 Entered 10/15/20 09:33:45   Desc Main
                              Document Page 2 of 2

DEBTOR(S):                                  DEBTOR'S COUNSEL:
FRANK E. KOTERBA, 403 ADAMS                 DANIEL R WHITE ESQ, ZEBLEY
AVENUE, WEST BROWNSVILLE, PA                MEHALOV & WHITE PC, POB 2123*,
15417                                       UNIONTOWN, PA 15401

:                                           ORIGINAL CREDITOR:
PLANET HOME LENDING LLC, 321                LIVE WELL FINANCIAL INC, C/O
RESEARCH PARKWAY SE 303,                    LOANCARE LLC, 3637 SENTARA
MERIDEN, CT 06450                           WAY, VIRGINIA BEACH, VA 23452

ORIGINAL CREDITOR'S COUNSEL:
THOMAS SONG ESQ FOR JODI L
HAUSE ESQ FORMERLY OF PHELAN
HALLINAN ET AL, 1617 JFK BLVD
STE 1400, PHILADELPHIA, PA 19103

NEW CREDITOR:
